

EXECUTION VERSION


SEPARATION AND RELEASE AGREEMENT


This Separation and Release Agreement (this “Agreement”) is made and entered
into by and between Simon Upfill-Brown, an individual, on behalf of himself, his
spouse, agents, representatives, attorneys, assigns, heirs, executors,
administrators, beneficiaries and trustees (“Employee”), and Trecora Resources
on behalf of itself, and its respective predecessors, successors, all former,
current and future related or affiliated companies, divisions, subsidiaries,
affiliates and parents, and, collectively, its former, current and future
directors, officers, employees, agents, representatives, equity owners,
attorneys, fiduciaries, assignees, heirs, executors, administrators,
beneficiaries and trustees (collectively the “Company”). Employee and the
Company are referenced collectively as the “Parties.”
Whereas, the Company has employed Employee and the Parties are desirous of
terminating their employment relationship under certain terms and conditions as
follows:
1.
Separation of Employment; Deemed Resignations: The Parties agree that Employee’s
separation of employment is effective as of December 3, 2018 (the “Separation
Date”). As of the Separation Date, Employee shall be deemed to have resigned, to
the extent applicable, as an officer of the Company and any affiliate of the
Company, and as a member of the board of directors and/or similar governing body
of the Company and any of the Company’s affiliates. For purposes of this
paragraph 1, “affiliate” shall include Texas Oil & Chemical Co. II, Inc., South
Hampton Resources, Inc., Gulf State Pipe Line Co, Inc., Trecora Chemical, Inc.
and Al Masane Al Kobra Mining Company.

2.
Payment: In consideration of the releases and other consideration described in
this Agreement, the Company agrees to pay Employee an amount equal to 18 months
of salary ($780,000), less lawful withholdings (which for the avoidance of doubt
will be calculated in the same manner as withholderings were calculated during
Employee’s employment by the Company in 2018) and deductions (the “Cash
Consideration”). The Company will also provide the additional consideration
described on Attachment 1 (the “Additional Consideration”). The Cash
Consideration and Additional Consideration are collectively referred to in this
Agreement as the “Consideration”. The Cash Consideration and item (4) of the
Additional Consideration will be paid in accordance with the Company’s customary
payroll practices, the requirements of applicable law, and will be subject to
any applicable payroll and income tax withholding and other typical deductions,
as will the cash value of item (1) of the Additional Consideration.

Payment of the Cash Consideration shall be made in January 2019. Item (4) of the
Additional Consideration will be payable to Employee no later than February 15,
2019. The Additional Consideration (other than item (4) of the Additional
Consideration) will be provided to Employee after the Effective Date and within
the time frame contemplated in Attachment 1.
Notwithstanding anything herein to the contrary, in the event Employee dies, the
Company’s obligations under this Agreement shall not cease, and Employee’s
estate shall be entitled to all Consideration to which Employee is or would have
been entitled to under this Agreement.
3.
General Release: For and in consideration of the payments and promises set forth
above and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Employee hereby releases, acquits, and forever
discharges the Company and all parents, subsidiaries, affiliates, partners,
joint venturers, equity owners, and shareholders, and each of their respective
officers, directors, employees, representatives, attorneys, and agents, and all
successors and assigns thereof (collectively referred to as the “Released
Parties”), from any and all claims, charges, complaints, demands, liabilities,
obligations, promises, agreements, controversies, damages, actions, causes of
action, suits, rights, entitlements, costs, losses, debts, and expenses
(including attorneys’ fees and legal expenses), of any nature whatsoever, known
or unknown, fixed or contingent, which Employee now has, had, or may hereafter
claim to have had against the Company or any of the Released Parties, of any
kind or nature whatsoever, arising from any act, omission, transaction, matter,
or event which has occurred or is alleged to have occurred up to the date this
Agreement is executed by Employee. This release includes, without limitation, a
knowing and voluntary waiver of all claims relating in any way to Employee’s
employment with the Company or the conclusion of that employment, whether such
claims are now known or are later discovered. The claims knowingly and
voluntarily waived by Employee include, without limitation, all claims, causes
of action, or disputes arising out of or related to: (i) Employee’s employment
or separation of employment with the Company; and (ii) any other disputes or
claims, known or unknown, fixed or contingent, that existed or exist at law or
equity or sounding in contract (express or implied) or tort, known or unknown,
fixed or contingent, that existed or exist among the Employee, the Company and
the Released Parties arising under any federal, state, or local laws of any
jurisdiction that prohibit age, sex, race, national origin, color, disability,
religion, veteran, military status, sexual orientation, genetic information or
any other form of discrimination, harassment, or retaliation (including, without
limitation, the Americans with Disabilities Act, Title VII of the 1964 Civil
Rights Act, Section 1981 of the Civil Rights Act, the Civil Rights Act of 1991,
the Rehabilitation Act, the Family and Medical Leave Act, the Employee Polygraph
Protection Act, the Uniformed Services Employment and Reemployment Rights Act,
the Genetic Information Nondiscrimination Act, the Texas Commission on Human
Rights Act (Texas Labor Code)), claims relating to breach of contract, breach of
any implied covenant of good faith and fair dealing, wrongful termination,
wrongful demotion, intentional or negligent infliction of emotional distress,
interference with contractual relations or economic advantage, defamation,
misrepresentation, benefits, penalties, fees, costs, expenses, or any other
claim relating to or arising out of his employment with the Company or any other
federal, state, or local laws of any jurisdiction, claims arising under the
Employee Retirement Income Security Act, or any other statutory or common law
claims arising on or before the date this Agreement is executed by Employee;
provided, however, that nothing in this Agreement shall be interpreted to
release any claims which Employee may have for workers’ compensation benefits or
any entitlement to employee benefits in which Employee already is vested as of
the date this Agreement is executed by Employee. Furthermore, nothing in this
Agreement shall be interpreted to release any claims which Employee may have in
the future that accrue after the Effective Date. In addition to the other
acknowledgments in this Agreement, Employee acknowledges that this Agreement may
be pled as a complete defense and shall constitute a full and final bar to any
claim for damages or other relief based on any act, omission, transaction,
matter, or event which has occurred or is alleged to have occurred up to the
date this Agreement is executed by Employee.

4.
Release of Age Discrimination Claims: Also included among the claims knowingly
and voluntarily waived and released by Employee pursuant to this Agreement are
any and all age discrimination, retaliation, harassment, or related claims under
the Age Discrimination in Employment Act (“ADEA”), the Texas Commission on Human
Rights Act, the Older Workers Benefit Protection Act (“OWBPA”), or any other
federal, state, or local law. Employee and the Company acknowledge and agree
that nothing in this Agreement shall apply to any claims under the ADEA or OWBPA
that may arise after the date this Agreement is executed by Employee. Employee
acknowledges that the Company provided him with a copy of this Agreement in
advance of his execution of this Agreement and advised him by means of this
written Agreement as follows:

a.
that Employee is advised to consult with an attorney of Employee’s choosing
prior to executing this Agreement;

b.
that Employee has a period of 21 calendar days to review and consider this
Agreement before executing it, and that if Employee signs this Agreement in less
than twenty-one calendar days, then by doing so he voluntarily agreed to waive
his right to the full twenty-one-day review period;

c.
that changes to this Agreement, whether material or immaterial, will not restart
the running of the 21-day review period;

d.
that for a period of seven days following Employee’s execution of this Agreement
(the “Revocation Period”), Employee may revoke this Agreement, and this
Agreement shall not become effective or enforceable until the Revocation Period
expires without Employee’s revocation (the “Effective Date”);

e.
that during the Revocation Period, Employee may revoke this Agreement by
providing written notice of revocation sent by personal or courier delivery to
the office of the Company’s Chief Executive Officer, so that it is received
before the Revocation Period expires; and

f.
that if Employee fails to sign this Agreement on or before the date that the
21-day review period expires, or if he revokes this Agreement before the
expiration of the Revocation Period, this Agreement shall not become effective
or enforceable and Employee will not be entitled to receive the Consideration.

5.
Exercise of Options; Vesting of Restricted Stock Units. Any vested options to
acquire shares of Company’s common stock that have not previously been exercised
that were granted to Employee in 2013 may be exercised by Employee during the 90
day period following the Separation Date. Any vested options to acquire shares
of Company’s common stock that have not previously been exercised that were
granted to Employee in 2014 may be exercised by Employee before February 20,
2024. The restricted stock units (“RSUs”) granted to Employee that, pursuant to
the granting awards for such RSUs, will vest on or before December 31, 2019,
will continue to vest on the vesting date set forth in the applicable granting
awards. All other awards of RSUs held by Employee will be forfeit and cancelled
for no consideration as of the Separation Date.

6.
Confidential Information: Employee recognizes the interest of the Company in
maintaining the confidential nature of its proprietary and other business
documents, records, and information not generally known to the Company’s
competitors, whether or not trade secrets under applicable law, which have been
disclosed to Employee or of which Employee became aware through employment with
the Company or any of its affiliates, or which may constitute legally privileged
information owned by the Company, including, without limitation, the identity of
and any information related to the customers and suppliers of the Company (the
“Confidential Information”). Employee covenants that he shall not at any time,
without the Company’s prior written consent, directly or indirectly use, give,
sell, transfer, transmit, or disclose any Confidential Information for any
purpose. This provision is in addition to, and not in lieu of: (a) the
protections afforded trade secrets and confidential information under applicable
law; and (b) the restrictions on use or disclosure of trade secrets,
confidential information, or proprietary information under any other
confidentiality agreement between the Company and Employee. Employee’s
confidentiality duty does not apply to information that is (i) in the public
domain or becomes part of the public domain through no fault of Employee or (ii)
was known by Employee prior to Employee’s association with the Company, as
evidenced by written records existing at that time.

7.
Non-Disclosure: Employee covenants and agrees that he will not disclose the
existence or terms of this Agreement to any person except his spouse and: (a)
licensed attorney(s) for the purpose of obtaining legal advice; (b) licensed or
certified accountant(s) for the purpose of preparing tax returns or other
financial services; (c) in formal proceedings to enforce the terms of this
Agreement; or (d) as required by law or court order, provided that Employee
provides advance notice to the Company prior to any disclosure pursuant to
subsection (d), which notice shall afford sufficient time for the Company to
intervene or take action as appropriate.

8.
Non-Disparagement: Employee covenants and agrees not to make any intentional
statement, oral or written, or to perform any intentional act or omission for
the purpose of causing, or reasonably expected to cause, any material harm to
the Company’s business, business relationships, operations, goodwill, or
reputation. The Company agrees that its officers and directors shall not make
any intentional statement, oral or written, or perform any intentional act or
omission for the purpose of causing, or reasonably expected to cause, any
material harm to the Employee, Employee’s business relationships, or Employee’s
reputation. This provision is in addition to, and not in lieu of, the
substantive protections under applicable law relating to defamation, libel,
slander, interference with contractual or business relationships, or other
statutory, contractual, or tort theories. In response to any inquiries made to
the Company’s Human Resources Department regarding Employee’s employment, the
Company will provide only Employee’s job title and beginning and ending dates of
employment with the Company.

9.
Return of Property: Employee agrees that by the date Employee executes this
Agreement, unless otherwise expressly agreed to in writing by the Parties, he
shall return to the Company all Company property, including, without limitation,
computers, software, designs, drawings, credit cards, keys, trucks or
automobiles, pagers, equipment, tools, security access cards, books, records,
forms, specifications, formulae, data, processes, papers and writings (including
but not limited to electronic documents) related to the business of the Company,
together with copies of the foregoing, where applicable, and any other property
in his care, custody or control belonging to the Company, or any of its
affiliates. Notwithstanding the foregoing, Employee shall retain the cellular
phone and iPad in his possession, and he shall be permitted to retain the
corresponding cellular phone number that has been utilized by Employee during
his employment; provided that the Company shall have the opportunity to inspect
the cellular phone and iPad and remove any Company property.

10.
Insider Trading: Employee agrees that after the Separation Date he remains
subject to the Company’s Insider Trading Policy and other Company policies and
procedures relating to insider trading, including restrictions on trading
outside of designated window periods. If the Separation Date falls during an
open window period, the Employee is free to trade; however, if the Separation
Date falls during blackout periods the Employee must wait to trade until the
next window period opens. The above provisions of this paragraph 10 will expire
on the six-month anniversary of the Effective Date. If Employee has a question
about whether a blackout period is in effect during such six-month period, he
may contact the Company. This paragraph 10 is subject, of course, to the general
prohibitions under US securities laws on trading listed securities if any
person, including the Employee is in possession of material non-public
information.

11.
Protected Rights: Employee understands this Agreement does not release any
claims that cannot be released as a matter of law. Employee further understands
no section in this Agreement is intended to or shall limit, prevent, impede or
interfere with his non-waivable right, without prior notice to the Company, to
provide information to the government, participate in investigations, testify in
proceedings regarding the Company’s past or future conduct, or engage in any
activities protected under whistleblower statutes, or to receive and fully
retain a monetary award from a government-administered whistleblower award
program for providing information directly to a government agency.
Notwithstanding the above, unless otherwise prohibited by law, by signing this
Agreement, Employee releases and waives his right to claim or recover monetary
damages directly from the Company in any charge, complaint, or lawsuit filed by
Employee or by anyone else on Employee’s behalf, for any released claims.

Employee also understands that pursuant to the Defend Trade Secrets Act of 2016,
he shall not be held criminally, or civilly, liable under any Federal or State
Trade secret law for the disclosure of a trade secret that is made in confidence
either directly or indirectly to a Federal, State, or local government official,
or an attorney, for the sole purpose of reporting, or investigating, a violation
of law. Moreover, Employee understands employees may disclose trade secrets in a
complaint, or other document, filed in a lawsuit, or other proceeding, if such
filing is made under seal. Finally, Employee understands an employee who files a
lawsuit alleging retaliation by the company for reporting a suspected violation
of the law may disclose the trade secret to the attorney of the employee and use
the trade secret in the court proceeding, if the employee files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.
12.
Entire Agreement: This Agreement constitutes the final and entire agreement
between the Parties with respect to the subject matter herein, and no other
representation, promise, or agreement has been made to cause Employee to sign
this Agreement.

13.
Governing Law and Forum: This Agreement shall be deemed to be made in, and in
all respects shall be interpreted, construed, and governed by and in accordance
with the laws of the State of Texas, notwithstanding any choice of law
provisions otherwise requiring application of other laws. In the event of
litigation concerning this Agreement, the Parties agree to the jurisdiction of
federal and state courts in Harris County, Texas. EACH PARTY HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION TO
PERSONAL JURISDICTION, WHETHER ON GROUNDS OF VENUE, RESIDENCE OR DOMICILE.

14.
Assignment: This Agreement and Employee’s rights and obligations under it may
not be assigned or delegated at any time by Employee, without the prior written
consent of the Company, which consent may be denied in the Company’s sole and
absolute discretion.

15.
Mutual Drafting: Each Party acknowledges that such Party has reviewed and
revised this Agreement and that the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement. The language of this Agreement
shall, in all cases, be construed as a whole, according to its fair meaning, and
not strictly for, or against, either of the Parties.

16.
Severability: The terms, conditions, covenants, restrictions, and other
provisions contained in this Agreement are separate, severable, and divisible.
If any term, provision, covenant, restriction, or condition of this Agreement or
part thereof, or the application thereof to any person, place, or circumstance,
shall be held to be invalid, unenforceable, or void, the remainder of this
Agreement and such term, provision, covenant, or condition shall remain in full
force and effect to the greatest extent practicable and permissible by law, and
any such invalid, unenforceable, or void term, provision, covenant, or condition
shall be deemed, without further action on the part of the Parties hereto,
modified, amended, limited, or deleted to the extent necessary to render the
same and the remainder of this Agreement valid, enforceable, and lawful.

17.
Modification: This Agreement can only be modified in a writing executed in the
same manner as this Agreement.

18.
Acknowledgments: Employee acknowledges and agrees that the Company has not made
any representations to Employee regarding the tax consequences of any amounts or
benefits received by Employee under this Agreement and further agrees that
Employee shall be solely responsible for payment of all personal tax liabilities
due on any and all payments to Employee under this Agreement, including, without
limitation, federal, state and local taxes, and interest and penalties, which
are or may become due. Employee acknowledges and agrees that the Consideration
constitutes consideration that is in addition to anything of value to which
Employee would have been entitled absent his signing and not timely revoking
this Agreement, and that other than through this Agreement, Employee is not
otherwise entitled to the Consideration. Employee has read this Agreement and
understands its terms. Employee has been provided with a full and fair
opportunity to consult with an attorney of Employee’s choosing and to obtain any
and all advice deemed appropriate with respect to this Agreement. Employee
acknowledges that nothing in this Agreement shall limit Employee’s ability to
confer with legal counsel, to testify truthfully under subpoena or court order,
or to initiate, provide truthful information for, or cooperate with an
investigation by a municipal, state, or federal agency for enforcement of laws.
This Agreement has been entered into with the understanding that there are no
unresolved claims of any nature that Employee has against the Company. Employee
acknowledges and agrees that except for the Consideration, all compensation,
benefits, and other obligations due Employee by the Company, whether by contract
or by law, have been paid or satisfied in full. Employee further agrees that the
representations and understandings set forth in this paragraph 18 have been
relied on by the Company and constitute consideration for the Company’s
execution of this Agreement. In light of the foregoing, Employee is satisfied
with the terms of this Agreement and agrees that its terms are binding on him.

19.
Headings: The headings of paragraphs in this Agreement are for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement

20.
Counterparts: This Agreement may be executed in any number of counterparts,
which shall together constitute one agreement. Any Party may enter into this
Agreement by signing any such counterpart. The delivery of signed counterparts
by e-mail transmission that includes a copy of the sending Party’s signature(s)
is as effective as signing and delivering the counterpart in person.

21.
Code Section 409A: The Parties intend that this Agreement and the benefits
provided hereunder be interpreted and construed to be exempt from or to
otherwise comply with Internal Revenue Code Section 409A to the extent
applicable thereto. Notwithstanding any provision of this Agreement to the
contrary, this Agreement shall be interpreted and construed consistent with this
intent, provided that the Company shall not be required to assume any increased
economic burden in connection therewith. Although the Company intends to
administer this Agreement so that it will be exempt from or otherwise comply
with the requirements of Code Section 409A, the Company does not represent or
warrant that this Agreement will be exempt form or otherwise comply with Code
Section 409A or any other provision of federal, state, local, or non-United
States law. Neither the Company, its affiliates, nor their respective directors,
officers, employees or advisers shall be liable to Employee (or any other
individual claiming a benefit through Employee) for any tax, interest, or
penalties Employee may owe as a result of compensation or benefits paid under
this Agreement, and the Company, its and affiliates their respective directors,
officers, employees and advisers shall have no obligation to indemnify or
otherwise protect Employee from the obligation to pay any taxes pursuant to Code
Section 409A or otherwise. Each separate payment of the Cash Consideration and
the Additional Consideration will be considered a separate payment for purposes
of Code Section 409A. The amount of any in-kind benefits to be provided to
Employee under this Agreement, other than in-kind benefits that would otherwise
be exempt from income or the application of Code Section 409A, during any of
Employee’s taxable years will not affect the in-kind benefits to be provided, in
any other of his taxable years. The right to in-kind benefits, will not be
subject to liquidation or exchange for another benefit.

22.
Further Cooperation: Employee shall provide accurate information or testimony or
both in connection with any legal matters, if so requested by the Company.
Employee shall make himself available upon request to provide information and/or
testimony, in a formal and/or informal setting in accordance with the Company’s
request, subject to reasonable accommodation of your schedule and reimbursement
of reasonable documented expenses incurred by Employee, including reasonable and
necessary attorney fees (if independent legal counsel is reasonably necessary).

23.
Special Remedies: Employee acknowledges that a breach or threatened breach by
Employee of the terms of paragraphs 6, 7 or 8 of this Agreement would result in
material and irreparable injury to the Company, and that it would be difficult
or impossible to establish the full monetary value of such damage. Therefore,
the Company shall be entitled to injunctive relief in the event of any such
breach or threatened breach without the posting of any bond in connection
therewith.

PLEASE READ CAREFULLY AS THIS DOCUMENT INCLUDES RELEASES OF CLAIMS


[Signature Page Follows]



As evidenced by his signature below, the Employee certifies that he has read
this Agreement in its entirety and agrees to its terms.


/s/ Simon Upfill-Brown            
Simon Upfill-Brown


Date:    December 14, 2018


Trecora Resources


By:    /s/ Sami Ahmad            


Name:    Sami Ahmad


Title:
Chief Financial Officer on behalf of the Board of Directors of Trecora Resources



Date:    December 14, 2018
Attachment 1:    Description of Additional Consideration



Attachment 1
Description of Additional Consideration
(1)
Title to the vehicle currently assigned by the Company to Employee, which will
be treated as income and subject to lawful withholdings, such title to be
transferred on the date on which the Cash Consideration is paid to Employee.

(2)
Reimbursement of up to $5,000 for attorney’s fees incurred in connection with
negotiation of Employee’s Separation and Release Agreement.

(3)
Employee and Employee’s spouse will continue to be covered under the Company’s
health group benefit plan applicable to active employees through Employee’s
Separation Date and subject to Employee’s benefit elections. Beginning on
Employee’s Separation Date, Employee and his spouse will be provided medical
insurance equal to that afforded to active employees on an 80%/20% cost sharing
basis. If the Company is unable to provide benefits under the same plan as
active employees due to Employee’s employment status, the Company will reimburse
Employee for coverage outside the plan with benefits equivalent to the employee
plan. Such coverage or reimbursement shall cease upon the earlier of (i)
December 31, 2020, (ii) the date on which Employee ceases to maintain coverage
under the relevant Company group health plan and (iii) the date of Employee’s
subsequent employment or re-employment, if any. The coverage benefits will
continue on the same basis of those provided to the employees, unless otherwise
agreed by both Parties. In the event coverage is cancelled for the employees,
this coverage will continue on the same cost sharing basis as noted above.

(4)
The Company shall pay Employee an additional one-time payment in the gross sum
of $ 21,378, minus lawful withholdings, which is an amount equal to 15 days of
Employee’s unused vacation accrued through his Separation Date.





  








Page 1 of 1